MEMORANDUM OPINION
ROTH, Circuit Judge.
Appellant-Petitioner Douglas Civiello appeals the District Court’s denial of his petition for habeas corpus. We have jurisdiction to consider this appeal pursuant to the certificate of appealability granted by the District Court. 28 U.S.C. § 2253(c)(1).
Both the parties and this court are familiar with the record in this case, and we will not include a discussion of the record here. Based on our review of the District Court’s order and the Magistrate Judge’s report and recommendation, we are convinced that the District Court reached the correct result when it denied Civiello’s petition. Thus, on the basis of the District Court’s order and the Magistrate Judge’s report, we affirm the District Court’s decision.